Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 21, 2018

                                       No. 04-18-00065-CV

                            IN THE INTEREST OF A.G-V., a child,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02802
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                          ORDER
           This is an accelerated appeal from a trial court’s order terminating appellants’ parental
rights. Each parent filed a separate notice of appeal. Their respective briefs are currently due in
this court on March 21, 2018. Appellant mother, who is pro se on appeal, has filed a motion
asking this court to give her an additional ten days in which to file her brief in this court. Part of
the reason for the extension, as stated in appellant mother’s motion, is that she “is trying to
gather all the evidence that had not been presented in the original trial. Since Appellant has a
large amount of evidence for her appeal she needs extra time to adequately prepare the
Appellant’s brief.” We begin by advising appellant mother that an appellate court, in reviewing
a trial court’s judgment or order, must do so based on the record before the trial court when it
made its ruling. See Till v. Thomas, 10 S.W.3d 730, 733 (Tex. App.—Houston [1st Dist.] 1999,
no pet.). In other words, we cannot consider documents – including those attached to an
appellate brief – that do not appear in the record as it existed before the trial court. See id. Here,
the appellate record consists of a 463-page clerk’s record, a 22-page supplemental clerk’s record,
and a 7-volume reporter’s record. We may not consider documents or evidence not included
within this appellate record. Appellant mother’s appellate brief should be based on the appellate
record as described. See id. Appellant mother is also advised that her brief should comport with
Rule 38.1 of the Texas Rules of Appellate Procedure, which governs briefs filed in the appellate
court. See Tex. R. App. P. 38.1.

           After review, we GRANT appellant mother’s requested extension and ORDER
appellant mother to file her brief in this court on or before April 2, 2018.

          We order the clerk of this court to serve a copy of this order on appellant mother and
all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court